822 F.2d 56Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.The CITY OF COLUMBIA, a Municipal Corporation of the Stateof South Carolina, Defendant-Appellant.
No. 86-3174.
United States Court of Appeals, Fourth Circuit.
Argued May 4, 1987.Decided June 12, 1987.

Before HALL and WILKINSON, Circuit Judges, and VAN GRAAFEILAND, Senior United States Circuit Judge for the Second Circuit, sitting by designation.
James Shelton Meggs (Roy D. Bates;  City Attorney's Office, on brief), for appellant.
Raymond Emery Clark, Assistant United States Attorney (Vinton D. Lide, United States Attorney, on brief), for appellee.
PER CURIAM:


1
The City of Columbia, South Carolina, appeals the judgment entered in favor of the government in a claim brought pursuant to 28 U.S.C. Sec. 1345.  The government brought this suit on behalf of the General Services Administration ("GSA") seeking to obtain monetary recovery for damages incurred by the United States Courthouse caused by a rupture in a water main beneath a nearby sidewalk.  The district court concluded that the City's negligent failure to seal the rupture in the water main within a reasonable time was the proximate cause of the courthouse's damages and also awarded prejudgment interest.


2
The burst in the water main occurred on August 8, 1980, at 5:30 p.m., and was not sealed by the City until 8:00 p.m. that evening.  The district court found that absent negligence, the rupture would have been sealed an hour and a half earlier, by 6:30 p.m.


3
The appellant does not contest the finding that the rupture should have been sealed by 6:30 p.m.  However, it insists that the district court's finding that its negligence was the proximate cause of all the damages to the courthouse was clearly erroneous.  We disagree.  The only evidence indicating which of the damages occurred prior to 6:30 p.m. and which occurred thereafter, was introduced by the government.  Herman Rentz, GSA mechanic and electrician, testified that as of 6:30 p.m., the courthouse had not received any significant flood damage and only minor cleanup would have been necessary had the rupture been sealed at that time.  Because the City presented no evidence to the contrary, we cannot agree that the district court's finding was clearly erroneous.


4
Nor can we agree that the district court erred in awarding prejudgment interest.  We find the district court's analysis to be thorough and persuasive on this issue.  Upon consideration of the record, briefs, and oral argument, we see no error in the court's disposition of this case.  Accordingly, we affirm the judgment in favor of the government for the reasons stated in this opinion and those expressed by the district court, United States v. City of Columbia, C/A No. 83-1847-0 (D.S.C. November 15, 1986).


5
AFFIRMED.